DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the first component and second component “are polymerized” and that at least one of the first and second components is monofunctional. However, if this were the case, the Examiner contends that a polymer would not be formed between these two compounds. In particular, see applicant’s disclosure at Figures 2A-2C and 0035-0039 which shows that non-polymeric types of urea compounds would be formed from the reaction of a monofunctional compound, while use of two difunctional compounds produces a polymer (applicant’s disclosure 
	Claim 10 similarly recites polymerization of two components wherein one is a monofunctional compound. This language is indefinite for the same reasons as outlined above. For examination purposes, if a urea compound (polymeric or non-polymeric) is formed from any reaction of a difunctional and a monofunctional reactant it will be considered to read upon the language “the first component and the second component being polymerized with each other to produce urea compounds” wherein at least one of the first and second components is monofunctional.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. PGPUB No. 2011/0201734).

	Regarding claims 1-9, Liu teaches a composite for film formation (abstract) comprising: a first component, such as an aromatic monoisocyanate (phenyl isocyanate, see 0014 and 0078); and a second component, such as an aliphatic diamine (1,2-ethylenediamine, see 0012 and 0082); that are polymerized together to form a urea compound (0008). Liu teaches all the critical limitations of claims 1-9; therefore, Liu anticipates the claims.

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (U.S. PGPUB No. 2019/0390347).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 

Regarding claims 1-5, 7 and 9, Yamaguchi teaches a composite for film formation (Figure 9) comprising: a first component, which may be a monoisocyanate (0118); and a second component, that may be a diamine (0118); which are reacted together to form a urea compound (0118). Yamaguchi teaches all the critical limitations of claims 1-5, 7 and 9; therefore, Yamaguchi anticipates the claims.

4.	Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (U.S. PGPUB No. 2020/0203150, hereinafter referred to as Yamaguchi2).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu et al. (JP07-209864, reference is made to the translation provided by Applicant) in view of Liu.

	Regarding claim 10, Yoshikazu teaches a film forming method (0050) comprising: depositing a first component, such as a diisocyanate (0031) and a second component, such as a diamine (0031) on a workpiece (0031), the first and second components being polymerized to 
	However, Liu teaches forming urea compounds (abstract) with diisocyanates (0010), diamines (0012) and including a monofunctional isocyanate (0014). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikazu’s process by additionally depositing a monoisocyanate to be polymerized to form the urea compound. One would have been motivated to make this modification as Liu teaches that the monoisocyanate can provide anti-yellowing properties to the resultant polymer film (0014).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi et al. (U.S. PGPUB No. 2020/0312672) and Yamaguchi et al. (U.S. PGPUB No. 2020/0277512) cited for essentially the same teachings as disclosed in Yamaguchi2 above.

Conclusion
	Claims 1-10 are pending.
	Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
February 17, 2021Primary Examiner, Art Unit 1796